Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	Claims 3, 24, 26 and 29 are objected to because of the following informalities:
	As to claim 3, the description of "the steeply oblique portion of each of the shoulder blocks comprises an inner shoulder block edge facing toward the tire equator, the inner shoulder block edge comprises an inner long side portion extending axially outwardly from an inner end in the tire axial direction of the inner shoulder block edge and obliquely toward one side in the tire circumferential direction, and an inner short side portion extending axially outwardly from the inner end and obliquely toward the other side in the tire circumferential direction and having a smaller length in the tire axial direction than the inner long side portion" (claim 3 lines 11-18) is the same as the description at claim 3 lines 3-10.
	As to claim 24, the description of " the steeply oblique portion of each of the shoulder blocks comprises an inner shoulder block edge facing toward the tire equator, the inner shoulder block edge comprises an inner long side portion extending axially outwardly from an inner end in the tire axial direction of the inner shoulder block edge and obliquely toward one side in the tire circumferential direction, and an inner short side portion extending axially outwardly from the inner end and obliquely toward the other side in the tire circumferential direction and having a smaller length in the tire axial direction than the inner long side portion" (claim 24 lines 12-19) is the same as the description at claim 24 lines 4-11.
is the same as the description at claim 26 lines 3-4.
	As to claim 29, the description of " the steeply oblique portion of each of the shoulder blocks comprises an inner shoulder block edge facing toward the tire equator, the inner shoulder block edge comprises an inner long side portion extending axially outwardly from an inner end in the tire axial direction of the inner shoulder block edge and obliquely toward one side in the tire circumferential direction, and an inner short side portion extending axially outwardly from the inner end and obliquely toward the other side in the tire circumferential direction and having a smaller length in the tire axial direction than the inner long side portion" (claim 29 lines 12-19) is the same as the description at claim 29 lines 4-11.
	Appropriate correction is required.
ALLOWABLE SUBJECT MATTER
2)	Claims 1-2, 6, 11-12, 20-23, 25, 27-28 and 30-33 are allowed.
Claims 3, 24, 26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 1, the prior art fails to render obvious modifying the tire tread of Ohara (US 2013/0139936) such that "an axially outer end point of each of the crown blocks is arranged axially outside a circumferential end point positioned furthest in the first tire circumferential direction of the steeply oblique portion".
claim 21, the prior art fails to render obvious modifying the tire tread of Ohara (US 2013/0139936) such that "the tread portion includes a groove portion continuously connecting between both tread edges, the groove portion includes a first axial direction portion, a second axial direction portion, and an oblique portion, the first axial direction portion is a portion extending linearly with a width in parallel with the tire axial direction from one of the tread edges, the second axial direction portion is a portion extending linearly with a width in parallel with the tire axial direction from the other tread edge, the oblique portion is a portion extending linearly with a width over an entire length thereof so as to connect the first axial direction portion and the second axial direction portion and inclined to one side with respect to the tire axial direction, the first axial direction portion length and the second axial direction portion length are each 15% or more and 25% or less of the groove portion length, and the groove portion is not in contact with any of the blocks".
	As to claim 27, the prior art fails to render obvious modifying the tire tread of Ohara (US 2013/0139936) such that "a circumferential end point positioned furthest in the first tire circumferential direction of the steeply oblique portion is arranged axially inside an axially outer end point of each of the crown blocks".
3)	This application is in condition for allowance except for the following formal matters: The objection to claims 3, 24, 26 and 29 described above in paragraph 1 of this office action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
4)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 23, 2021